DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the at least two outlets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 recites, the catheter and at least one fluid outlet fluidly connected to a second fluid line; where fluid is pumped through the fluid sensor apparatus from the inlet to the at least two outlets.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigg et al. (US 2011/0077574).
Sigg teaches a blood filtration and sensing system that comprises a peritoneal dialysis cycler; the peritoneal dialysis cycler comprising a catheter (para 25,33) for removing peritoneal dialysate from a patient, at least one fluid line (para 25,33, line from catheter to pump and filter) fluidly connected to the catheter, and a pump (para 25,33) (the ultrafiltration unit 40 or 32 is provided with a catheter, pump and fluid lines for circulating blood to and from a patient as either an internal device 40 or external device 32); 
a fluid sensor apparatus (the IMD 10 and connected sensors 70 ) the fluid sensor apparatus fluidly connected to the fluid line (the IMD 10 is direct contact with the blood stream to which the catheter and the fluid line is connected; therefore in fluidly connected to the fluid line); the fluid sensor apparatus detecting at least one fluid characteristic in fluid removed from the patient (the blood is removed from the patient and processed/filtered and returned to the patient where the IMD is located and positioned to sense pressure, motion, flow and blood chemistry which include nitrogen, serum, creatinine, serum electrolytes listed in para 36); and 
a processor (microprocessor 54), the processor programmed to identify peritonitis and/or infection based on the at least one fluid characteristic (para 33, 36-41).  It is noted that claim 1 recites peritonitis or infection and Sigg has a sensor for detecting blood chemistry which can broadly be read on either peritonitis or a blood infection since there is not specific markers in the instant claim.  Temperature of the blood as recited within paragraph 36 can indicate an infection within a patient.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigg et al. (US 2011/0077574) in view of Pan et al. (US 2003/0216677).
Regarding claim 3-6, Sigg teaches a blood filtration and sensing system that comprises a peritoneal dialysis cycler and a plurality of sensor for detecting peritonitis or an infection.  
Sigg does not teach wherein the peritoneal dialysiate is pumped during a dwell period or during a drain portion of a peritoneal dialysis cycle.  
Pan teaches a biosensor for dialysis therapy which comprises during the drainage or exchange of the dialysis solution associated with the first, second, third and fourth fill and dwell periods, the spent dialysis solution (drain) is supplied to the biosensor for monitoring purposes. The second monitoring pathway can be utilized to monitor the level of infection as discussed above. The volume of the drained dialysate can be measured. Further, the concentration of a solute or solutes removed from the patient can be calorimetrically measured using the first monitoring pathway and/or the third monitoring pathway (para 96-97.  This processes is well known for dialysis therapy and testing of markers during a treatment. Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Sigg to monitor markers during a dwell period as is well known test for markers for peritonitis during dialysis therapy as taught by Pan.
Regarding claim 7, the method of claim 6, wherein the step of diagnosing the patient with peritonitis and/or infection is performed by a processor in communication with the fluid sensor apparatus.  Sigg teaches a processor in communication with the fluid sensor apparatus for providing the data and performing the processing step.  
Regarding claim 8, the method of claim 5, the modified Sig does not teach wherein the one or more markers associated with peritonitis and/or infection are selected from a group consisting of MMP8, IL-6, HNE, MMP2, MMP9, TIMP1, TIMP2, NGAL, AIA T, desmosine, fibrinogen, IL-8, calprotectin, fMLP, IL1 b, cystatin C, HSA, RBP4, SPD, MPO, sICAM and TNFa.  
Pan teaches a plurality of markers of which are known to be soluble mediator markers of inflammation which are produced or when levels change during periods of infection.  The markers included cytokines such as IL-6, IL-1, chemokines such as IL-8, MCP-1.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the modified Sigg to look at markers that are well known in detection of peritonitis or infection within the blood such as IL-6 as taught by Pan.  
Regarding claim 9, the method of claim 1, Sigg does not teachewherein the at least one fluid characteristic of the peritoneal dialysate comprises at least one of a color and a clarity of the fluid.  
Pan teaches a colorimetric detection of the blood withdrawn which includes measuring the amount of a variety of different optically sensitive constituents of the dialysate, such as solutes that have been removed during dialysis therapy.  This mearurement is an essential analysis of the dialsate as taught by Pan.  Therefore it would have been obvious to one having an ordinary skill in the art to measure the color and clarity of the dialysate as taught by Pan.
Regarding claim 14, the method of claim 1, Sigg does not teach a step of determining a pH of the peritoneal dialysate using the fluid sensor apparatus.  
Pan teaches a plurality of markers of which are known to be soluble mediator markers of inflammation which have produced or when levels change during periods of infection.  The markers included pH levels during the dialysis therapy (para 49, 64).  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the modified Sigg to look at markers that are well known in detection of peritonitis or infection within the blood such as pH as taught by Pan.  

Allowable Subject Matter
Claims 2, 10-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 is indicated as having allowable subject matter because the prior art of Sigg or Pan do not teach a method that furher comprises a fluid sensor apparatus comprises at least one fluid inlet fluidly connected to the catheter and at least two fluid outlet fluidly connected to a second fluid line; wherein fluid is pumped through the fluid sensor apparatus from the inlet to the at least two outlets; a receiving slot for a sensor card; the receiving slot in fluid communication with the at least one fluid inlet and at least one fluid outlet; a light source directing light onto a first side of the sensor card; and a camera or photodetector detecting light on a second side of the sensor card opposite to the first side of the sensor card; wherein the step of detecting at least one fluid characteristic of the peritoneal dialysate comprises the steps of directing light from the light source onto a first side of the sensor card and detecting the light on a second side of the sensor card.  The depended claims 10-13, 15-20 are allowable as they depend from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797